Exhibit 10.6
 
INVESTOR RELEASE
 
This investor Release ("Agreement") is entered into by and among Moving Box,
Inc., a Delaware corporation (“Moving Box”), Andreas Wilcken, Jr (“Wilcken”),
Garrett, LLC, a Kentucky limited liability Company, Ian McKinnon and Brad Miller
(Garrett, LLC, Ian McKinnon, and Brad Miller are hereinafter collectively
referred to as “Investors”),
 
Recitals
 
WHEREAS, the Investors in 2010 and 2011 have made certain cash advances or
capital contributions (the “Cash Advances”) to Moving Box; and
 
WHEREAS, the Investors and Wilcken desire to release Moving Box from any and all
liabilities, including the Cash Advances;
 
NOW, THEREFORE, in consideration of the foregoing, and of the mutual
representations, warranties, covenants, and agreements herein contained, the
parties hereto agree as follows:
 
Agreement
 
Section 1. Release.  The Investors and Wilcken each together with its heirs,
executors, administrators, and assigns hereby fully, forever, irrevocably and
unconditionally releases, remises and discharges Moving Box and affiliates and
each of their current or former officers, directors, stockholders, attorneys,
agents, or employees (collectively, the "Moving Box Released Parties") from any
and all claims, charges, complaints, demands, actions, causes of action, suits,
rights, debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities and expenses (including attorneys' fees and costs), of every kind
and nature, known or unknown, which he ever had or now has against Moving Box or
the Moving Box Released Parties including, but not limited to, all claims
arising out of the Cash Advances, all common law claims including, but not
limited to, actions in tort, defamation, breach of contract and any claims under
any other federal, state or local statutes or ordinances not expressly
referenced above.
 
Section 2. Counterparts. This Agreement may be executed in any number of
counterparts, all of which will constitute one and the same instrument and shall
become effective when one or more counterparts have been signed by each of the
parties and delivered to the other party.  Facsimile or other electronic
transmission of any signed original document shall be deemed the same as
delivery of an original.
 
(Signature page follows)
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.



 
MOVING BOX, INC.
           
By:
/s/ Andreas Wilcken
   
Name:
 Andreas Wilcken, Jr.
   
Title:
 President
                   
By:
/s/ Andreas Wilcken
   
Name:
 Andreas Wilcken, Jr.
         
  
 
 
INVESTORS
 
GARRETT, LLC
 
   
By:
/s/ Cory Heitz
   
Name:
 Cory Heitz
 




       
By:
/s/ Ian McKinnon
 
Name:
 Ian McKinnon



 
 

 
By:
/s/ Brad Miller
 
Name:
 Brad Miller

 
[Signature Page to Release]